Case: 11-20542     Document: 00511668719         Page: 1     Date Filed: 11/17/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        November 17, 2011

                                     No. 11-20542                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



SAMUEL L. SCOTT,

                                                  Plaintiff - Appellant
v.

ANHEUSER-BUSCH, INCORPORATED,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CV-477


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for these reasons:
        The district judge committed no error in denying default judgment,
regardless of the timeliness of the defendant’s response. And Mr. Scott was
bound by his agreement to mediate and arbitrate his complaint. He is entitled
to proceed to urge his complaint by that method.
        AFFIRMED.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.